— In a paternity proceeding, the appeal is from an ex parte order of the Family Court, Nassau County, entered May 23, 1975. Appeal dismissed, without costs. No appeal lies from an order or judgment entered upon the default of the aggrieved party (CPLR 5511). This dismissal is without prejudice to the making of a motion by appellant in the Family Court to open his default, if he be so advised. Under the circumstances here present, it would seem that his default should be opened. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.